Title: Craven Peyton to Thomas Jefferson, 13 December 1819
From: Peyton, Craven
To: Jefferson, Thomas


					
						Dear Sir
						
							Monteagle
							Decr 13th 1819
						
					
					I am On a bargain for some Negroes which will come very low. the Amt between us will Answar as Money payable in the spring. Yet I coud not think of a transfer without Your leave, at one time You gave this leave, And Am in hopes it will be agreeable to You in this instance, if it is not, You will please inform me,
					
						with the greatest Esteem
						
							C. Peyton
						
					
				